Name: Commission Regulation (EEC) No 1939/80 of 18 July 1980 re-establishing the levying of customs duties on chlorides of barium, falling within subheading 28.30 A II and originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2789/79 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 7 . 80 Official Journal of the European Communities No L 188/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1939/80 of 18 July 1980 re-establishing the levying of customs duties on chlorides of barium, falling within subheading 28JO A II and originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2789/79 apply tion originating in any of the said countries or territo ­ ries  with the exception of those listed in Annex C to the same Regulation  once the relevant Commu ­ nity amount has been reached ; Whereas, in respect of chlorides of barium, the ceiling, calculated as indicated above, should be 277 000 European units of account, and therefore the maximum amount is 138 500 European units of account ; whereas on 11 July 1980, the amounts of imports into the Community of the products in ques ­ tion , originating in China, a country covered by prefer ­ ential tariff arrangements, reached that maximum amount ; whereas, bearing in mind the objectives of Regulation (EEC) No 2789/79 which provides that maximum amounts should not be exceeded, customs duties should be re-established in respect of the products in question in relation to China, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2789/79 of 10 December 1979 establishing preferen ­ tial tariffs in respect of certain products originating in developing countries ('), and in particular Article 4 (2) thereof, Whereas Article 1 (3 ) and (4) of that Regulation provides that customs duties may, for each category of products , be suspended up to a Community ceiling, expressed in European units of account, which will be equal  with the exception of certain products, the value of the ceilings for which is given in Annex A thereto  to the sum arrived at by adding together the value of the products in question imported cif into the Community in 1977 and coming from coun ­ tries and territories covered by those arrangements, but not including products coming from countries and territories already covered by various preferential tariff arrangements established by the Community, and 5% of the value of 1977 cif imports coming from other countries and from countries and territo ­ ries already covered by such arrangements ; whereas, however, the ceiling resulting from the sum of this addition may in no case exceed 110 or 1 15 % of the preferential ceiling opened for 1979 ; Whereas, having regard to that ceiling, the amounts for products originating in any one of the countries or territories listed in Annex B to that Regulation should be within a maximum Community amount repre ­ senting 50 % of that ceiling, with the exception of certain products for which the maximum amount is to be reduced to the percentage indicated in Annex A thereto ; Whereas Article 2 (2) and (3) of that Regulation provides that customs duties may be re-established at any time in respect of imports of the products in ques ­ HAS ADOPTED THIS REGULATION : Article 1 As from 25 July 1980, customs duties, suspended in pursuance of Council Regulation (EEC) No 2789/79, shall be re-established in respect of the following products, imported into the Community and origi ­ nating in China : CCT heading No Description 28.30 A II Chlorides of barium Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.(') OJ No L 328 , 24 . 12 . 1979 , p. 25 . No L 188/2 Official Journal of the European Communities 22. 7 . 80 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 July 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission